09-3054-ag
         Zheng v. Holder
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A094 799 753
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28 th day of June, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                         Chief Judge,
 9                DEBRA ANN LIVINGSTON,
10                DENNY CHIN,
11                         Circuit Judges.
12       _____________________________________
13
14       GUO YING ZHENG,
15                Petitioner,
16
17                         v.                                   09-3054-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Gerald Karikari, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Civil Division; Douglas E.
28                                     Ginsburg, Assistant Director;
29                                     Jessica R.C. Malloy, Attorney,
30                                     Office of Immigration Litigation,
31                                     United States Department of Justice,
32                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Guo Ying Zheng, a native and citizen of the People’s

6    Republic of China, seeks review of a June 30, 2009 order of

7    the BIA, affirming the October 26, 2007 decision of

8    Immigration Judge (“IJ”) Javier Balasquide, which denied his

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re Guo

11   Ying Zheng, No. A094 799 753 (B.I.A. June 30, 2009), aff’g

12   No. A094 799 753   (Immig. Ct. N.Y. City Oct. 26, 2007).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.    See 8

19   U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d

20   162, 167 (2d Cir. 2008).

21       Under the REAL ID Act, which applies to Zheng’s

22   application for relief, “an IJ may rely on any inconsistency

23   or omission in making an adverse credibility determination

                                   2
1    as long as the ‘totality of the circumstances’ establishes

2    that an asylum applicant is not credible.” Id. see Matter of

3    J-Y-C-, 24 I. & N. Dec. 260, 265 (B.I.A. 2007) (finding that

4    “the REAL ID Act no longer requires the trier of fact to

5    find a nexus between inconsistencies and the ‘heart of the

6    claim’”).

7           Substantial evidence supports the IJ’s adverse

8    credibility determination.    See Xiu Xia Lin, 534 F.3d at

9    167.    The IJ relied on: (1) Zheng’s inconsistent testimony

10   regarding the date he was detained and the date his wife

11   underwent a forced abortion; (2) inconsistencies between his

12   testimony and a letter from his wife; and (3) his admission

13   that he gave a fabricated account at his credible fear

14   interview.    We are not compelled to find error in any of

15   these findings, or in the IJ’s refusal to credit the

16   explanations Zheng offered.    See Majidi v. Gonzales, 430

17   F.3d 77, 80-81 (2d Cir. 2005).     The IJ did not err in

18   relying on the record of the initial interview because Zheng

19   admitted that he provided a detailed, fabricated story that

20   he had practiced with a snakehead before his travel to the

21   United States.    See Ramsameachire v. Ashcroft, 357 F.3d 169,

22   179 (2d Cir. 2004).    That statement, coupled with the other

                                    3
1    discrepancies the IJ identified, provides ample support for

2    the IJ’s adverse credibility determination.       Accordingly,

3    the agency’s denial of Zheng’s application for asylum,

4    withholding of removal, and CAT relief was proper. 1     See

5    Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

6        For the foregoing reasons, the petition for review is

7    DENIED.       As we have completed our review, any stay of

8    removal that the Court previously granted in this petition

9    is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot. Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34.1(b).

14                                   FOR THE COURT:

15                                   Catherine O’Hagan Wolfe, Clerk

16

17




               1
             Because the IJ’s adverse credibility finding is
       supported by the record, we need not reach the agency’s
       alternate burden finding or its discretionary denial of
       relief.

                                       4